DETAILED ACTION
STATUS
	This office Action is in response to the Amendments and Arguments filed 10 February 2022.  As directed by applicant, claims 1,2,5, and 6 are currently amended.  No claims are added or cancelled.  This is a Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating device for heating an intermediate pipe” (claim 1 at lines 1-2 and Claim 2 at lines 1-2)..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in the last lines of the claim, “ wherein when the standby state continues for a predetermined time, the controller first performs a drainage process to  discharge the water inside the -2- LEGAL\56315615\1 16206.0001.000/458870.000predetermined length of piping through the drain pipe, and then after the completion of the drainage process, performs a water filling process to fill water again inside the predetermined length of piping”.  The conditional language of “when” makes it unclear if this is required by the machine, or only a condition that will occur.  Examiner consulted Applicant’s attorney.    For purposes of Examination, it is understood that, “wherein the device is configured for when the standby…”.  Clarification and Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Steiner (U.S. Patent 8,925,441).

Regarding claim 2, Steiner discloses a beverage supply apparatus comprising a tank (Steiner, Fig. 1 milk container 8)  for storing a beverage; a heating device (boiler 1) for heating an intermediate pipe (coiled tubing 13) which constitutes a part of a flow pipe (pipes 11-15)  which connects the tank and -3- LEGAL\42168820\1 16206.0001.000/458870.000a beverage delivery port (Fig. 1, element 22); and a pump (Steiner, pump 10) which is provided at a predetermined part between the intermediate pipe (13) and the tank (8) in the flow pipe (Steiner, Fig. 1), wherein the beverage supply apparatus, when a supply instruction for a hot beverage is input, causes the beverage which is sucked from the tank by driving the pump (Steiner, column 3 lines 47-52, “When the machine is placed in operation…[t]he pump 10 then conveys as much milk or milk froth as is pre-specified by the passage control) to flow through the intermediate pipe (13) which is heated by the heating device (boiler 1) and through a delivery pipe (15) which constitutes a part of the flow pipe and is connected to an outlet side end part of the intermediate pipe (Fig. 1), so as to deliver and supply a predetermined amount (“pre-specified”) of the hot beverage from the beverage delivery port (Steiner, column 2 lines 20- 25; “The milk is sucked up by the pump 10 and conveyed through the coiled tubing 13 where it is heated to the desired temperature by heat exchange with the hot water of the boiler. Next it is fed through the outlet pipe 12 via a restrictor valve 21 to a hot milk or milk froth dispensing outlet 22, and is collected here in an appropriate container 23.”), and 
(Steiner, column 3 lines 25-33;  37-40, 55-59 fig. 1; “It is therefore guaranteed that after the extraction of hot milk or milk froth the coiled tubing 13 (and 15) [“predetermined”] is rinsed through each time… The used rinsing water is discharged via the directional valve 21 … directly afterwards a pre-specified quantity of rinsing water is passed through again, the excess water flowing out again as waste water 28. When the feed pump 10 is stopped, the rinsing water then remains in the coiled tubing and in the pipe.”), and enters into a standby state (waiting for instructions), 
wherein the beverage supply apparatus further comprises 
a switching valve (valve 21) which switches a connection destination of the delivery pipe to an outlet pipe (12) or to a drain pipe (waste-water outlet 28), in which the outlet pipe is connected to the beverage delivery port (Fig. 1, 12 is connected to 22), and 
a controller which controls operation of the heating device, the pump, and the switching valve, and
wherein when the supply instruction is input during the standby state, the controller first performs a drainage process to discharge the water inside the predetermined length of piping through the drain pipe and discharge a first predetermined amount of beverage which first passes the delivery pipe, of the hot beverage that flows through the intermediate pipe from the drain pipe, and then after the completion of the drainage process, performs a process to deliver the hot beverage  (Steiner, column 3 lines 47-59; “When the machine is placed in operation the coiled tubing 13 is filled with rinsing water which is removed as waste water at the push of a button upon starting up the feed pump 10. The pump 10 then conveys as much milk or milk froth as is pre-specified by the passage control, and is determined by the rotation speed of the pump dependently upon time. As soon as the milk or milk froth has passed through the coiled tubing 13 and the outlet 22 into the cup or similar container 23,directly afterwards [the heated/frothed milk goes into the cup] a pre-specified quantity of rinsing water is passed through again [this is “standby state]), the excess water flowing out again as waste water 28.).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 3-6, dependent on claim 1 would also become allowable.

Regarding amended claim 1, Steiner does not disclose a second pump for supplying the water inside the predetermined length of piping, and 
a controller which controls operation of the heating device, the first pump, the second pump and the switching valve, and counts duration of the standby state, and
wherein when the standby state continues for a predetermined time, the controller first performs a drainage process to discharge the water inside the predetermined length of piping through the drain pipe, and then after the completion of the drainage process, performs a water filling process to fill water again inside the predetermined length of piping.

Here, it would not be obvious to add the second pump, as the device already works fine with a single pump, so to have one exclusively designated for water and the other one for the liquid to be dispensed into the cup is not obvious.
As well, there is no controller that counts time “counts duration of the standby state” and then drains water and then refills with water as described by the following:
“wherein when the standby state continues for a predetermined time, the controller first performs a drainage process to discharge the water inside the predetermined length of piping through the drain pipe, and then after the completion of the drainage process, performs a water filling process to fill water again inside the predetermined length of piping.”


Response to Arguments
	The previous §112(b) rejections have been remedied and are withdrawn.
	Applicant’s Amendments overcome the art of record for claims 1, and 3-6.  The added structure and specific function make that invention novel and no-obvious.

However, regarding claim 2, Steiner still anticipates the claims.  As cited above, Steiner discloses draining the device and then dispensing a certain amount of liquid and column 3 lines 47-59).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761